Exhibit 10.31


 


 


 
 
 


 


 


 


 
ARIAD PHARMACEUTICALS, INC.
 
2005 EXECUTIVE COMPENSATION PLAN
 
(AS AMENDED AND RESTATED EFFECTIVE AS OF OCTOBER 1, 2005)
 


 


 


 


 


 


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARIAD PHARMACEUTICALS, INC.
 
2005 EXECUTIVE COMPENSATION PLAN, AS AMENDED AND RESTATED
 
TABLE OF CONTENTS
 


 
ARTICLE I - PURPOSE
1
   
ARTICLE II - DEFINITIONS
1
   
ARTICLE III - PARTICIPATION
3
   
ARTICLE IV - DEFERRALS
4
   
ARTICLE V - AWARDS
4
   
ARTICLE VI – ACCOUNTS AND ACCOUNTING
6
   
ARTICLE VII – PAYMENT OF ACCOUNTS
6
   
ARTICLE VIII – DEATH BENEFITS
9
   
ARTICLE IX - PLAN ADMINISTRATION
9
   
ARTICLE X - PARTICIPANTS’ RIGHTS
11
   
ARTICLE XI - MISCELLANEOUS
11
   
EXHIBIT A – INITIAL PARTICIPANTS
15



 


 
- i -

--------------------------------------------------------------------------------

 
 
 
ARIAD PHARMACEUTICALS, INC.
 
2005 EXECUTIVE COMPENSATION PLAN, AS AMENDED AND RESTATED
 


 
ARIAD Pharmaceuticals, Inc. (the “Company”) hereby amends and restates the 2005
ARIAD Pharmaceuticals, Inc. Executive Compensation Plan (the “Plan”) effective
as of October 1, 2005 (the “Effective Date”).
 
ARTICLE I
 
PURPOSE
 
1.1           Purpose.  The purpose of the Plan is to assist the Company and any
Affiliate (as defined below) to recruit, motivate and retain executive officers,
key employees and key advisors who will contribute to the Company’s long range
success by providing incentives in a form that will reward superior performance
and provide tax-advantaged savings opportunities.
 
1.2           Intent.  The Plan is intended to be an unfunded deferred
compensation arrangement for the benefit of a select group of management and
highly compensated employees of the Company and its Affiliates, within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  As such, the Plan is intended to be a “top hat” plan exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA.  Any obligation of the
Company or its Affiliates to pay benefits hereunder shall be deemed to be an
unsecured promise, and any right of a Participant (as defined below) or
Beneficiary (as defined below) to enforce such obligation shall be solely as a
general creditor of the Company.
 
ARTICLE II
 
DEFINITIONS
 
2.1           “Account” means one or more bookkeeping entries maintained by the
Committee with respect to each Participant.
 
2.2           “Affiliate” means any corporation or other form of entity of which
the Company owns, directly or indirectly, fifty percent or more of the total
combined voting power of all classes of stock or other equity interests,
provided that such entity is designated by the Committee as a participating
entity hereunder.
 
2.3           “Award” means a credit made to a Participant’s Account in
accordance with the provisions of Article V hereof, as the case may be.  An
Award may either be an Annual Award under Section 5.1 or an Initial Award under
Section 5.2.
 
2.4           “Beneficiary” means the person, persons, entity or entities
designated by a Participant in accordance with Article VIII of the Plan.  If no
Beneficiary is designated with respect to the Plan, a Participant’s designation
made under the Prior Plan shall control; if there is no such designation or such
designation cannot be administered, a Participant’s designation under the ARIAD
Retirement Savings Plan (or the default provisions thereof) shall control.
 
2.5           “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
2.6           “Bonus” means remuneration that (i) is “performance-based
compensation,” as defined by Section 409A(a)(4)(B)(iii) of the Code, (ii) is
designated as a Bonus by the Committee and (iii) relates to services performed
by a Participant during a performance period of at least twelve months.  A Bonus
shall not include an Award granted under Article V of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
2.7           “Change of Control” means any one of the following events:
 
(a)            any “person” (as such term is defined in Section 3(a)(9) of
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), or more than one
person acting as a group (within the meaning of Section 409A of the Code),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) directly or indirectly
securities of the Company representing more than 50% of the combined voting
power of the Company’s securities; provided, however, that the event described
in this clause (a) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (i) by the Company or any of its
subsidiaries, (ii) by any employee benefit plan sponsored or maintained by the
Company or any of its subsidiaries, or (iii) by any underwriter temporarily
holding securities pursuant to an offering of such securities.
 
 
(b)            the date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board (not including an endorsement
by any individual whose election or nomination is in connection with an actual
or threatened proxy contest relating to the election of directors to the
Company) before the date of the appointment or election.
 
 
(c)           the consummation of a merger, consolidation, or other similar form
of corporate reorganization of the Company, other than a merger, consolidation
or reorganization which would result in the voting securities of the Company
outstanding immediately prior to such merger, consolidation or reorganization
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity or any parent thereof) at least 50% of
the combined voting power or the total fair market value of the securities of
the Company or such surviving entity or parent thereof outstanding immediately
after such merger or consolidation; or
 
 
(d)           a sale of all or substantially all of the Company’s assets is
consummated.
 
2.8           “Code” means the Internal Revenue Code of 1986, as amended,
related regulations and, in the absence of regulations, revenue rulings, revenue
procedures, notices or transition guidance from the IRS.
 
2.9           “Committee” means the Compensation Committee of the Board, which
shall act as the administrator of the Plan.
 
2.10           “Company” means ARIAD Pharmaceuticals, Inc. or its successor.
 
2.11           “Compensation” means the Participant’s Salary and Bonus.
 
2.12           “Deferrals” means the portion of Compensation that a Participant
elects to defer under the Plan in accordance with Section 4.1.
 
2.13           “Deferral Election” means the separate written agreement,
submitted to the Committee, by which a Participant agrees to participate in the
Plan and make Deferrals.
 
2.14           “Installment Period” means the period for paying installments as
elected by the Participant under a Payment Election Form that complies with
Section 7.3(a).
 
2.15           “Investment Funds” means the investment funds designated by the
Committee from time to time for the purpose of determining the investment return
to be credited to each Participant’s Account.  Participants shall not have the
right to designate Investment Funds.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.16           “Participant” means an executive officer, key employee or key
advisor of the Company or its Affiliates for whom an Account is maintained
hereunder.
 
2.17           “Payment Date” means the last day of the first calendar month
that is at least sixty (60) days after the date or event triggering payment
under the Plan, or as soon as practicable thereafter.
 
2.18           “Payment Election Form” means a form required to be used by
Participants to elect the time and form of benefit payments under Section 7.1 of
the Plan.
 
2.19           “Plan” means this 2005 ARIAD Pharmaceuticals, Inc. Executive
Compensation Plan, as the same may be amended or restated from time to time.
 
2.20           “Plan Year” means the 12-month period beginning each January 1st
and ending each December 31st; provided, however, that the first Plan Year means
the period from October 1, 2005 to December 31, 2005.
 
2.21           “Prior Plan” means the ARIAD Pharmaceuticals, Inc. Executive
Compensation Plan, which was first approved on September 16, 1997.
 
2.22           “Salary” means a Participant’s base salary rate or rates in
effect at the time of a Participant’s Deferral Election.
 
2.23           “Separation from Service” means cessation of service with the
Company and its Affiliates within the meaning of Section 409A of the Code (after
giving effect to the presumptions contained therein).
 
2.24           “Unforeseeable Emergency” means the occurrence of a severe
financial hardship resulting from (i) an illness or accident of a Participant or
his or her spouse or dependents, (ii) the loss of a Participant’s property due
to casualty or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of a Participant.
 
2.25           “Valuation Date” means (a) the last day of each calendar quarter
for purposes of periodically adjusting Account balances under Article VI, (b)
the last day of the calendar month for purposes of paying Account balances under
Articles VII, VIII and XI, and (c) any other date or dates as may be designated
in good faith by the Committee.
 
ARTICLE III
 
PARTICIPATION
 
3.1           Eligibility.  Executive officers, key employees and key advisors
of the Company or an Affiliate shall participate in the Plan when and as
designated by the Committee in its sole discretion, which designation may be
made individually or by groups or categories, in the discretion of the
Committee.  The Committee shall notify each individual who becomes eligible to
participate in the Plan.  Without the necessity of further action, Participants
hereunder shall include those individuals listed on Schedule A hereto, which
shall be deemed a part of the Plan by this reference.
 
3.2           Loss of Eligible Status.  If the Committee determines that a
Participant shall no longer be eligible to participate in the Plan, such
Participant shall no longer be entitled to receive an Award or make Deferrals
thereafter.  However, amounts credited to the Account of such Participant shall
continue to be held pursuant to the terms of the Plan and shall be distributed
as provided in Article VII or Article VIII.


 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
DEFERRALS
 
4.1           Right to Defer Compensation.  The Committee may from time to time
in its sole discretion allow Participants to defer payment of part of their
Compensation under the Plan on a pre-tax basis under this Article IV.  If a
Participant is allowed to defer Compensation for a Plan Year, the Committee
shall credit to the Account of a Participant an amount equal to the amount
designated in the Participant’s Deferral Election for that Plan Year.  Amounts
shall not be made available to such Participant, except as provided in Article
VII, and shall reduce such Participant’s Compensation in accordance with the
provisions of the applicable Deferral Election.


4.2           Timing for Deferral Elections.  A Deferral Election shall be void
with respect to Salary unless submitted before the beginning of the calendar
year during which the amount to be deferred will be earned.  A Deferral Election
shall be void with respect to any Bonus unless submitted at least six months
prior to the end of the performance period over which the services for such
Bonus are performed.  Notwithstanding the foregoing, in the year in which the
Plan is first adopted or an individual is first eligible to participate, such
Deferral Election may be filed within thirty (30) days of the date on which the
Plan is adopted or the date on which such individual is first eligible to
participate (after taking into account the plan aggregation rules under Section
409A of the Code), respectively, with respect to Compensation earned during the
remainder of the calendar year after the filing and acceptance of such Deferral
Election.  A Deferral Election must be delivered to the Committee before any
Deferrals can become effective.


4.3           Matters for Deferral Election.  A Participant’s Deferral Election
shall, subject to the limitation set forth in Section 4.4 hereof, designate the
amount of Compensation to be deferred on the Participant’s behalf as a fixed
dollar amount, the Beneficiary to receive any Death Benefits and such other
items as may be prescribed by the Committee.  A Participant shall file a Payment
Election Form (as defined in Section 7.1 below) with the Committee at the same
time as a Deferral Election.  A Deferral Election filed by a Participant for a
Plan Year shall be irrevocable after the beginning of such Plan Year except as
may be permitted by the Committee consistent with the requirements of Section
409A of the Code.


4.4           Minimum and Maximum Deferral.  The minimum amount that may be
deferred hereunder each Plan Year is ten thousand dollars ($10,000).  The
maximum amount that may be deferred hereunder each Plan Year is fifty percent
(50%) of the Participant’s Salary and one hundred percent (100%) of the
Participant’s Bonus.


4.5           Vesting.  A Participant shall have a fully vested right to the
portion of his or her Account attributable to Deferrals and any earnings or
losses on the deemed investment of the Deferrals at all times.


ARTICLE V
 
AWARDS
 
5.1           Annual Awards.  The Committee reserves the right annually to award
credits (each, an “Annual Award”) to Accounts in its sole discretion.  The
Committee may grant Annual Awards in such amounts and in such manner as it
considers appropriate or desirable.
 
(a)           Performance-based Awards.  Performance-based Awards shall be based
on a Participant attaining pre-established organizational or individual
performance criteria over a performance period of at least twelve months or with
respect to other circumstances as described below.  Performance criteria may be
objective or subjective in nature, provided that the criteria relate to the
performance of the Participant, a group of service providers that includes the
Participant, the Company, or any business unit (including an Affiliate) to which
the Participant provides services.  The Committee shall establish performance
criteria not later than ninety days after the beginning of the performance
period, provided that the outcome is not substantially certain at the time the
criteria are established.  The Committee shall independently determine to what
extent performance criteria have been satisfied for an Award.  The Committee
shall grant and administer performance-based Awards so as to qualify them as
“performance-based compensation” as defined under Section 409A(a)(4)(B)(iii) of
the Code.
 
(b)           Ad Hoc Awards.  The Committee may grant an Annual Award in a form
other than a performance-based Award under Section 5.1(a) above, provided that
the grant must be subject to a bona fide vesting condition requiring continued
services by the Participant over a period of at least twelve months.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
A Participant who receives an Annual Award with respect to all or part of a Plan
Year shall not have the right to receive an Annual Award in a subsequent Plan
Year.  Any power that may be exercised by the Committee under this Section 5.1
may be delegated to an officer of the Company as provided under Section 9.3
below.
 
5.2           Initial Award.  An individual providing services to the Company or
an Affiliate who became a Participant on the Effective Date and who participated
in the Prior Plan shall receive an Initial Award under this Section 5.2 equal to
the “Rollover Amount” (as defined under Section 3.10 of the Prior Plan) and any
additional amount that may be determined by the Committee in its sole
discretion.  Except as provided to the contrary in Section 5.4 below, the
Initial Award shall be subject to the same terms and conditions as any other
Award granted under the Plan.
 
5.3           Vesting of Annual Awards.  A Participant shall have a vested right
to the portion of his or her Account attributable to a specific Annual Award and
any earnings or losses on the deemed investment of such Annual Awards according
to such vesting schedule as the Committee shall determine at the time an Annual
Award is made.
 
5.4           Vesting of Initial Award.  A Participant shall have a vested right
to the portion of his or her Account attributable to his or her Rollover Amount
and any earnings or losses on the investment of his or her Rollover Amount
according to the vesting schedule as in effect under Section 3.4 of the Prior
Plan.  Any additional amount that may be determined by the Committee as part of
the Initial Award shall vest (a) fifty percent upon the first anniversary of the
grant date and (b) one hundred percent upon the second anniversary of the grant
date; provided that the Participant is then employed or otherwise providing
services to the Company and/or its Affiliates on such date.
 
5.5           Discretionary Vesting on Change of Control.  Notwithstanding
anything to the contrary in Sections 5.3 and 5.4, upon a Change of Control, the
Committee may elect to accelerate the vesting of some or all amounts credited to
a Participant’s Account upon such Change of Control.  For avoidance of doubt,
nothing in this Section 5.5 shall be construed to prohibited accelerated vesting
upon a Change of Control or similar event to the extent required under an
employment agreement or other contract with a Participant.
 
5.6           Amounts Not Vested.  Any amounts credited to a Participant’s
Account with respect to an Award granted under Article V and any earnings or
losses on the investment of such Awards that are not vested at the time of the
Participant’s Separation from Service shall be forfeited.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ACCOUNTS AND ACCOUNTING
 
6.1           Establishment of Accounts.  The Committee shall establish and
maintain an Account with respect to each Participant.  The Committee shall
establish and maintain sub-accounts as it determines are necessary, appropriate
or desirable to track vested amounts and to administer Payment Elections under
the Plan.


6.2           Status of Accounts.  Accounts are bookkeeping entries
only.  Assets that may be set aside by the Company or an Affiliate to pay for
Plan benefits shall not create a trust or other form of fiduciary relationship
between the Company, its Affiliates and any persons entitled to a benefit under
the Plan.  No Participant or Beneficiary shall have rights or interests in any
specific asset of the Company or of any Affiliate under the Plan.
 
6.3           Investment Funds.  The Committee shall credit a “hypothetical rate
of return” to the Accounts on each Valuation Date.  The rate shall equal the
actual investment performance of one or more Investment Funds selected by the
Committee.  The Committee shall have the right to add and delete investment
funds, on a prospective basis.  Each Participant’s Account will be credited
monthly with a “hypothetical rate of return” under Section 6.4 until the amount
in each Participant’s Account is completely distributed to the
Participant.  Nothing contained in this Article VI shall in any way require the
Company to make actual investments of deferred amounts in any particular
investment vehicle, including the Investment Funds.
 
6.4           Accounting.  As of each Valuation Date, each Account:
 
(a)           will be increased or decreased to reflect the investment
experience of the Investment Funds selected by the Committee for the period
since the immediately preceding Valuation Date;
 
(b)           will be credited with the amount of any Deferral or Award made on
a Participant’s behalf since the immediately preceding Valuation Date;
 
(c)           will be reduced by the amount of any payment from the Account made
since the immediately preceding Valuation Date, including any tax withholding
payments made under Section 10.4; and
 
(d)           will be reduced by the amount of any forfeitures since the
immediately preceding Valuation Date.
 
ARTICLE VII
 
PAYMENT OF ACCOUNTS
 
7.1           Payment Elections.  A Participant shall file a “Payment Election
Form” designating the time and form of payment of his or her Account with the
Committee.  Designations may be made separately with respect to each Award and
Deferral except as otherwise provided by the Committee.  To be valid, a Payment
Election Form must be filed as follows:
 
(a)           Initial Award: no later than 90 days after the Effective Date.
 
(b)           Performance-based Award (other than a Bonus): not later than the
end of the sixth month after the beginning of the performance period for that
Annual Award.
 
(c)           Ad hoc Award: not later than thirty days after the grant date.
 
(d)           Deferral: at the same time as the applicable Deferral Election
under Article IV of the Plan.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
A Payment Election Form shall be irrevocable except that it can be changed prior
to the applicable deadlines noted above or as allowed under Section 7.5
below.  A Participant’s failure to properly and timely file a Payment Election
Form shall result in payment being made in a lump sum not later than two and
one-half months after the calendar year in which such Deferral or Award first
becomes vested.
 
7.2           Time of Payment.  A Participant is eligible to receive payment in
connection with:
 
(a)           a specified date, which may include vesting of an Award,
 
(b)           the first anniversary of the Participant’s Separation from
Service, or
 
(c)           the earlier of (a) or (b) (each, a “Benefit Eligibility Date”).
 
Payment of a Participant’s Account shall commence on the Payment Date that
immediately follows the Benefit Eligibility Date elected by the Participant;
provided, however, that a Participant may modify his or her Payment Election
Form to change the time of payment under Section 7.5.  The Committee shall
establish rules from time to time setting forth which dates may be specified by
a Participant in a Payment Election Form consistent with the requirements of
Section 409A of the Code. Notwithstanding the elected time of payment, the
Committee may elect to accelerate payment of a Participant’s Account under
Section 7.6 (regarding small payments).
 
7.3           Forms of Payment.  To the extent provided by the Committee,
Participant may elect in his or her Payment Election Form one of the following
forms of payment with respect to any Award or Deferral (including any applicable
earnings): (a) substantially equal annual installment payments for a period not
to exceed 20 years, or (b) a single-sum payment.  Each installment payment shall
be treated as a separate payment for purposes of Section 409A of the Code.  A
Participant may modify his or her Payment Election Form to change the form of
payment under Section 7.5.  Notwithstanding the elected form of payment, the
Committee may elect to pay a Participant’s Account in a single lump sum under
Section 7.6 (regarding small payments).
 
7.4           Amount of Participant’s Account Available for Payment.  The amount
of a Participant’s Account available for payment shall be determined as follows:
 
(a)           Lump Sum Payment.  The amount of any lump sum payment shall equal
the Participant’s vested Account balance as of the Valuation Date that
immediately precedes the applicable Payment Date.
 
(b)           Installment Payment.  The amount of any installment payment shall
equal the Participant’s vested Account balance as of the Valuation Date that
immediately precedes the applicable Payment Date, multiplied by a fraction (i)
the numerator of which is one, and (ii) the denominator of which is the number
of annual installments then remaining to be paid under the Participant’s Payment
Election Form.  The Participant’s Account shall be adjusted under Article VI
during the Installment Period.
 
7.5           Changes to Payment Election Form.  A Participant shall be entitled
to modify his or her Payment Election Form to change the time of payment, form
of payment or both under the Plan by providing an amended Payment Election Form
provided that the modification:
 
(a)           will be effective no earlier than twelve months following the date
on which it is received and accepted by the Committee;
 
(b)           shall be received and accepted not less than twelve months prior
to the date on which distributions are otherwise scheduled to commence;
 
(c)           shall designate a new Benefit Eligibility Date that is not less
than five years after the Benefit Eligibility Date then in effect;
 
(d)           will not result in an acceleration of payments except to the
extent allowed under Section 409A; and
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(e)           complies with all rules and regulations established by the
Committee for changes to payment elections.
 
7.6           Small Payment.  If the value of a Participant’s Account balance is
less than the applicable dollar amount under Section 402(g)(1)(B) of the Code as
of the Valuation Date immediately following a Participant’s Benefit Eligibility
Date, then notwithstanding any provision of this Article to the contrary, the
Committee may distribute the value of that Account as a single-sum payment as of
the Payment Date that coincides with or immediately follows his or her Benefit
Eligibility Date, and no additional benefit shall be payable hereunder.
 
7.7           Hardship Withdrawals.  If a Participant experiences an
Unforeseeable Emergency, such Participant shall be permitted to withdraw all or
a portion of his or her vested Accounts in the form of an immediate single-sum
payment, subject to the following limitations:
 
(a)           A request for withdrawal shall be made, in writing, and shall set
forth the circumstances surrounding the Unforeseeable Emergency.  As a condition
of and part of such request, the Participant shall provide to the Committee his
or her written representation that:
 
(i)           the hardship cannot be relieved by insurance or other
reimbursement available to the Participant,
 
(ii)           the hardship cannot be relieved by the cessation of Deferrals
under the Plan, and
 
(iii)           the hardship can only be relieved by liquidation of the
Participant’s assets and any such liquidation would itself result in severe
financial hardship to the Participant.
 
The Committee shall be entitled to request such additional information as may be
reasonably required to determine whether an Unforeseeable Emergency exists and
the amount of the hardship and to establish additional conditions precedent to
the review or granting of a request for a withdrawal on account of an
Unforeseeable Emergency.
 
(b)           If the Committee determines that an Unforeseeable Emergency
exists, the Committee shall authorize the immediate distribution of an amount
required to meet the financial need created by such hardship, including any
taxes payable on account of such withdrawal.
 
7.8           Plan Termination in Connection with a Change of Control.  The
Committee shall have the discretion to irrevocably elect to terminate and
liquidate the Plan within 30 days preceding or 12 months following a Change of
Control.  It shall be a condition of the Plan’s  termination and liquidation
under this Section 7.8 that all agreements, methods, programs, and other
arrangements sponsored by the Company or its Affiliates immediately after the
time of the Change of Control with respect to which deferrals of compensation
are treated as having been deferred under a single plan under Treas. Reg. Sect.
1.409A-1(c)(2) are also terminated and liquidated with respect to each
Participant that experienced the Change of Control.  All liquidation payments
under the Plan shall be in the form of a lump sum cash payment and shall be
provided consistent with the requirements under Treas. Reg. Section
1.409A-3(j)(4)(ix)(B).  The Committee shall establish the Valuation Date for any
lump sum payment to be made under this Section 7.8.
 
7.9           Forfeiture.  Notwithstanding any other provision of the Plan, all
Accounts, whether vested or not, shall be forfeited upon the occurrence of any
of the following events:
 
(a)           Termination of Participant’s service relationship for “cause” as
defined in the Participant’s employment, consulting or other service related
agreement with the Company or its Affiliates;
 
(b)           Violation of the non-compete or non-solicitation provision of the
Participant’s employment, consulting or other service related agreement with the
Company or its Affiliates; or
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(c)           Failure to comply with the conflicts of interest provisions of the
Participant’s employment, consulting or other service related agreement with the
Company or its Affiliates.
 
In addition, the Company shall have a right of action against the Participant
with respect to any amounts distributed from the Plan before discovering the
Participant’s conduct described in (a), (b) or (c) above.  The Committee, in its
sole discretion and with the consent of the Board, may reinstate any amounts
which would otherwise be forfeited under this Section 7.9.
 
ARTICLE VIII
 
DEATH BENEFITS
 
8.1           Beneficiary Designation.  A Participant shall be entitled to
designate one or more Beneficiaries and the manner of payment to each
Beneficiary on forms provided by the Committee.  A Participant may modify a
beneficiary designation by delivering a new designation to the Committee.  Any
designation or modification shall be effective upon its receipt and acceptance
by the Committee.
 
8.2           Participant’s Death Before Scheduled Time for Payment.  A
Participant’s Beneficiary shall be paid a lump sum death benefit if a
Participant dies before his or her Benefit Eligibility Date, as modified under
Section 7.5.  The amount of the lump sum payment shall be equal the vested
portion of the Participant’s Account as of the Valuation Date immediately
following the Participant’s death.  Payment shall be made as of the Payment Date
that coincides with or immediately follows the Participant’s death.


8.3           Participant’s Death During Installment Period.  The Company shall
continue to pay any installments that commenced during the Participant’s
lifetime and that remain to be paid after a Participant’s death to the
Participant’s Beneficiary.  Payments shall be made at such times and in such
amounts as provided in the deceased Participant’s Payment Election Form.


8.4           Death of Beneficiary.  Any death benefit that remains to be paid
from the Plan following a Beneficiary’s death shall be paid to one or more
persons designated in writing by the Beneficiary in such form and in such manner
as required by the Committee.  If a Beneficiary fails to make a designation or
the Committee rejects a designation, any remaining death benefit shall be paid
to the estate of such Beneficiary.


8.5           Small Payments.  If the value of an Account balance is less than
the applicable dollar amount under Section 402(g)(1)(B) of the Code as of the
Valuation Date immediately preceding the scheduled payment of a death benefit,
then notwithstanding any provision of this Article to the contrary, the
Committee may distribute the value of that Account to the affected Beneficiary
or Beneficiaries as a single-sum payment as of the Payment Date that coincides
with or immediately follows the date of the Participant’s death, and no
additional benefit shall be payable under the Plan.


ARTICLE IX


PLAN ADMINISTRATION
 
9.1           Powers.  The Committee shall administer the Plan.  The Committee
shall have discretionary authority to take any and all actions it deems
necessary, appropriate to administer the Plan, including the following:


(a)           interpret Plan provisions, including, without limitation,
correcting any defect, supplying any omission or reconciling any inconsistency
in the Plan,


(b)           determine all questions arising under the Plan including, without
limitation, all questions concerning administration, eligibility, benefit
amounts, timing of payments and the interpretation of any form or other document
related to the Plan,


(c)           reject or modify any Deferral Election, Payment Election Form,
Beneficiary Designation or other form filed by a Participant or Beneficiary with
the Committee,
 
 
- 9 -

--------------------------------------------------------------------------------

 


(d)           modify Awards, including, without limitation, changing the vesting
terms applicable to an Award,


(e)           prescribe, amend and rescind rules and administrative procedures
relating to the operation of the Plan,


(f)           select special Valuation Dates, and


(g)           engage the services of independent professionals and
administrative personnel as it deems necessary to administer the Plan.


Any Committee determination or interpretation shall be binding on all parties
and need not be uniform as to all interested parties.


9.2           Payments.  The Committee shall have the discretionary authority to
finally determine the time and amount of any payment under the Plan, subject to
the provisions of the Plan and any properly filed Payment Election Form.


9.3           Delegation of Administrative Authority.  The Committee may
delegate to appropriate officers of the Company or its Affiliates all or any
portion of the power and authority granted to it under the Plan, subject to any
limitations imposed under applicable law.  Notwithstanding the foregoing, the
Committee shall in no event delegate its authority in a manner that allows a
Participant to grant an Award to himself or herself or to determine whether he
or she has met performance criteria for a performance based Award under Section
5.1(a).  The Committee’s delegation authority is discretionary and may be
exercised orally or in writing.  An officer acting under delegated authority
shall be deemed to possess the power and authority granted to the
Committee.  Without requirement of further action, the Committee shall be deemed
to have delegated to its appropriate officers:


(a)           the authority to review and administer all payments under the
Plan; and


(b)           the authority to make such ministerial amendments to the Plan or
any ancillary form or document related to the Plan to the extent reasonably
necessary to facilitate its administration or to avoid Federal income taxation
on Accounts prior to payment or to maintain the Plan’s status as an unfunded
“top hat” plan under ERISA.
9.4           Claims.  If a person claiming status as a Participant or
Beneficiary (each, a “Claimant”) believes a benefit is payable to him or her
under the Plan, the Claimant may request payment in writing, on forms acceptable
to the Committee.  If a payment request is disputed or denied by the Committee,
the following action shall be taken:
 
(a)           First, the Claimant shall be notified, in writing, of the dispute
or denial as soon as reasonably possible (but no later than ninety days) after
receipt of the payment request.  The notice shall set forth the specific reasons
for the denial, including any relevant provisions of the Plan, and shall explain
the review procedures of the Plan.


(b)           Second, the Claimant shall be entitled to a full review of his or
her payment request.  A Claimant desiring a review of the dispute or denial must
request review, in writing, not later than sixty days after the notification of
the dispute or denial is received.


The Committee shall render a final decision within sixty days after receiving a
Claimant’s review request.  If special circumstances require an extension of
time, the Committee shall notify the Claimant, in writing, and the decision
shall be rendered no later than one hundred and twenty days after the receipt of
the request.  The Committee’s final decision shall be in writing and shall
include specific reasons for the action taken and specific references to the
Plan provisions on which the decision is based.


Nothing in this Section 9.4 shall modify, amend or otherwise detract from the
validity and enforcement of the forfeiture provisions in Section 7.8.
 
 
- 10 -

--------------------------------------------------------------------------------

 


9.5           Fees and Expenses.  The Company shall bear all costs, fees and
expenses associated with the establishment, administration, and maintenance of
the Plan.


9.6           Facility of Payment.  If the Committee determines that any person
to whom a benefit is payable hereunder is or may be unable to care for his or
her affairs on account of an illness or accident, or is a minor, then any
benefit due such person may be paid to such person’s spouse, a child, a
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person. Any such payment shall be deemed to discharge, in full, the liability of
the Plan and the Company therefore


ARTICLE X


PARTICIPANTS’ RIGHTS


10.1           Spendthrift Provision.  No Participant or Beneficiary shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber any amount payable under the Plan.  No amount payable under
the Plan shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debt, judgment, alimony or separate maintenance owed by a
Participant or Beneficiary.  No amount payable under the Plan shall be
transferable by operation of law if a Participant or Beneficiary becomes
bankrupt or insolvent.


10.2           No Continued Employment.  No Participant shall have any right to
continue in the employ or other service of the Company or an Affiliate for any
period of time or any right to continue his or her present or any other rate of
compensation on account of participation in the Plan.


10.3           Obligation for Benefit Payments.  Notwithstanding any provision
of the Plan to the contrary, the payment of Plan benefits shall remain the
obligation of the Company or the Affiliate that employed the Participant.  If
the Participant’s employer designates an affiliated third-party to pay that
Participant’s benefits and the third-party’s assets are insufficient to pay all
Plan benefits, the Participant’s employer shall be responsible to pay any
deficiency.


10.4           Taxes.  The Company or an Affiliate shall withhold as a condition
of payment, or as a condition of the crediting of a Deferral or an Award, the
amount of any income, employment or other taxes required to be withheld under
applicable Federal or state law.  Any taxes may be withheld from Accounts at any
time or from any amount otherwise payable from the Company or an Affiliate to a
Participant or Beneficiary.


ARTICLE XI


MISCELLANEOUS


11.1           Termination of Plan.
 
(a)           The Board of Directors shall have the right to terminate the Plan
at any time.  Plan termination shall not reduce the amount payable to
Participants and Beneficiaries.  Upon plan termination:
 
(1)           no additional Deferrals or Awards shall be credited to Accounts,
 
(2)           amounts then credited to Accounts shall continue to be credited
with investment experience under Article VI, and
 
(3)           Plan Accounts shall be paid in accordance with outstanding Payment
Election Forms and Article VII.
 
(b)           Notwithstanding Section 11(a) above, the Company may elect to make
a lump sum payment to all persons entitled to Plan benefits following plan
termination.  The amount to be paid shall equal the payee’s Account balance as
of the Valuation Date immediately following the plan termination.  Payment of
Plan benefits can be accelerated under this Section 11(b) only if all of the
conditions are satisfied:
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(i)           the Plan termination and liquidation does not occur proximate to a
downturn in the financial health of the Company,
 
(ii)           all arrangements of the same type (as determined under Section
409A) as the Plan are also terminated with respect to all employees who
participate in the Plan,
 
(iii)           no payments other than those otherwise payable under the terms
of the Plan absent a termination of the Plan are made within twelve months of
the Board vote to terminate the Plan,
 
(iv)           all payments on account of plan termination under this Section
11(b) are made within twenty-four months of the Board vote to terminate the
Plan, and
 
(v)           the Company does not adopt a new arrangement that would be
aggregated with the Plan under Section 409A at any time during the three years
following the Board vote to terminate the Plan.
 
(c)           This Section 11.1 shall only apply to Plan terminations that are
not covered by Section 7.8 of the Plan.
 
11.2           Section 409A.
 
(a)           The Plan is intended to comply and shall be interpreted and
construed in a manner consistent with the provisions of Section 409A of the
Code.  Any Plan provision that would cause amounts allocated to an Account to be
subject to Federal income tax prior to payment shall be void as of the Effective
Date without the necessity of further action by the Board or the Committee.
 
(b)           There shall be no acceleration of the time or schedule of any
payment under the Plan except as permitted under Section 409A.  Distributions
shall not be made to an employee while employed by the Company except as
provided under a timely and properly filed Payment Election Form (under Section
7.1 above), an Unforeseeable Emergency (but only to the extent permitted under
Section 7.7), the Plan’s termination (but only to the extent permitted under
Section 7.8 or 11.1(b)) or a requirement to pay employment taxes with respect to
Deferrals.
 
(c)           There shall be no subsequent deferral of the time or schedule of
any payment under the Plan except as allowed under Section 7.5.
 
(d)           All references to Section 409A in the Plan shall also refer to
Notice 2007-86 (as applicable to periods prior to January 1, 2009) and Treasury
regulations (as applicable to periods after December 31, 2008).
 
(e)           The provisions of the Plan shall not apply to the Prior Plan or
constitute a material modification of the Prior Plan.
 
11.3           Delay in Payment of Plan Benefits.
 
(a)           There shall be a delay of any payment otherwise required under the
Plan if it would (i) violate Federal securities laws, or (ii) jeopardize the
ability of the Company to continue as a going concern.  The delay shall last
until the first calendar year in which the Company reasonably anticipates that
the payment would not violate these restrictions.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(b)           There shall be a delay of any payment otherwise required under the
Plan if the Company’s deduction of such payment would not be permitted under
Section 162(m) of the Code.  The delay shall last until the first calendar year
in which the Company reasonably anticipates that the deduction of the payment
will be permitted under Section 162(m) or, if earlier, the calendar year in
which the Participant separates from service.
 
(c)           The Company shall be entitled to add to the list of events that
will result in a delay of payments under this Section 11.3 to the extent allowed
under guidance issued after the date hereof by the Treasury or Internal Revenue
Service under Section 409A.
 
11.4           Inurement.  The Plan shall be binding upon and shall inure to the
benefit of the Company, each Participant and Beneficiary and their respective
heirs, executors, administrators, successors and assigns.
 
11.5           No Effect on Other Benefits.  Any compensation paid or benefits
provided to a Participant shall be in addition to, and not in lieu of, the
benefits provided under the Plan.  Nothing in the Plan shall be construed as
limiting, varying or reducing the provision of any benefit available to a
Participant, a Participant’s estate or Beneficiary under any employment
agreement, retirement plan, including any qualified pension or profit-sharing
plan, health, disability or life insurance plan or any other form of agreement
or arrangement between the Company, an Affiliate or both, and a Participant.
 
11.6           Amendment and Modification.
 
(a)           The Board may amend the Plan in its sole discretion.
 
(b)           The Committee may amend the Plan, any Payment Election Form or any
ancillary form or document related to the Plan to facilitate its administration
or to comply or make the Plan consistent with applicable law, including ERISA
and the Code.
 
(c)           Any amendment that reduces the amount credited to an Account shall
be effective only with the affected Participant’s or Beneficiary’s written
consent.  Notwithstanding the foregoing, consent shall not be required if the
Board or the Committee, as the case may be, reasonably determines that an
amendment is necessary to avoid Federal income taxation on Accounts prior to
payment or to maintain the Plan’s status as an unfunded “top hat” plan under
ERISA.
 
(d)           No amendment shall provide for the payment or notional investment
of an Award in the form of units or shares of common stock issued by the Company
or in a manner otherwise constituting a security or derivative security within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended.
 
11.7           Governing Law.  The Plan is governed by the internal laws of the
Commonwealth of Massachusetts, in all respects, including matters of
construction, validity and performance.
 
11.8           Merger or Consolidation.  The obligations and responsibilities of
the Company under the Plan shall be assumed by any successor or acquirer, and
all of the rights, privileges and benefits of the Participants and Beneficiaries
shall continue.  This Section 11.8 shall apply to any merger or a consolidation
by the Company with another corporation or entity, or the acquisition of
substantially all of the assets or outstanding stock of the Company by another
corporation or entity, whether or not it qualifies as a Change of Control.
 
11.9           Entire Plan.  The Plan, any written amendments hereto, Payment
Election Forms, and each designation of a Beneficiary hereunder shall be deemed
to contain all the terms and provisions of the Plan and shall constitute the
entire Plan.
 
The Plan, as amended and restated, was approved by the Compensation Committee of
the Board of Directors on December 31, 2008, to be effective as of the date
first set forth above.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 

 
ARIAD PHARMACEUTICALS, INC.
         
/s/ Harvey J. Berger
         
By:
Harvey J. Berger, M.D.
   
Its:
Chairman and Chief Executive Officer
 

 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
INITIAL PARTICIPANTS
 
Set forth below are the individuals who shall be deemed Participants in the Plan
as of the Effective Date:
 


 
Laurie Allen
 
Camille Bedrosian
 
David Berstein
 
Joseph Bratica
 
Timothy Clackson
 
David Dalgarno
 
Edward Fitzgerald
 
John Iuliucci
 
Maryann Krane
 
Jay LaMarche
 
Thomas Pearson
 
Tomi Sawyer
 
 
 
 
 
 
- 15 -